Name: 2005/736/EC: Council Decision of 13 December 2004 on the signing and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: European construction;  international affairs;  Asia and Oceania
 Date Published: 2006-06-27; 2005-10-26

 26.10.2005 EN Official Journal of the European Union L 283/2 COUNCIL DECISION of 13 December 2004 on the signing and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union (2005/736/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 in conjunction with the second sentence of Article 300(2) thereof, Having regard to the 2003 Act of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 10 February 2004, the Council authorised the Commission, on behalf of the European Community and its Member States, to open negotiations with the Hashemite Kingdom of Jordan, hereinafter referred to as Jordan, with a view to adjusting the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part (1), to take account of the accession of the new Member States to the EU. (2) These negotiations have been concluded to the satisfaction of the Commission. (3) The text of the Protocol negotiated with Jordan provides, in Article 10(2), for the provisional application of the Protocol before its entry into force. (4) Subject to its conclusion at a later date, the Protocol should be signed on behalf of the Community and its Member States, and applied provisionally, HAS DECIDED AS FOLLOWS: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Community and its Member States, and subject to its conclusion, the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union. The text of the Protocol is attached to this Decision. Article 2 The European Community and its Member States hereby agree to apply provisionally the terms of the Protocol, subject to its conclusion. Done at Brussels, 13 December 2004. For the Council The President B. R. BOT (1) OJ L 129, 15.5.2002, p. 3. PROTOCOL to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union THE KINGDOM OF BELGIUM, THE CZECH REPUBLIC, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE REPUBLIC OF ESTONIA, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, IRELAND, THE ITALIAN REPUBLIC, THE REPUBLIC OF CYPRUS, THE REPUBLIC OF LATVIA, THE REPUBLIC OF LITHUANIA, THE GRAND DUCHY OF LUXEMBOURG, THE REPUBLIC OF HUNGARY, THE REPUBLIC OF MALTA, THE KINGDOM OF THE NETHERLANDS, THE REPUBLIC OF AUSTRIA, THE REPUBLIC OF POLAND, THE PORTUGUESE REPUBLIC, THE REPUBLIC OF SLOVENIA, THE SLOVAK REPUBLIC, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, hereinafter referred to as EC Member States, represented by the Council of the European Union, and THE EUROPEAN COMMUNITY, hereinafter referred to as the Community, represented by the Council of the European Union and the European Commission, of the one part, and THE HASHEMITE KINGDOM OF JORDAN, hereinafter referred to as Jordan, of the other part, WHEREAS the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, hereinafter referred to as the Euro-Mediterranean Agreement, was signed in Brussels on 24 of November 1997 and entered into force on 1 May 2002; WHEREAS the Treaty concerning the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union and the Act concerning the conditions of accession thereto were signed in Athens on 16 April 2003 and entered into force on 1 May 2004; WHEREAS, pursuant to Article 6(2) of the 2003 Act of Accession, the accession of the new Contracting Parties to the Euro-Mediterranean Agreement is to be agreed by the conclusion of a Protocol to that Agreement; WHEREAS consultations pursuant to Article 22(2) of the Euro-Mediterranean Agreement have taken place in order to ensure that account has been taken of the mutual interests of the Community and Jordan, HAVE AGREED AS FOLLOWS: Article 1 The Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic hereby become Contracting Parties to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, and shall respectively adopt and take note, in the same manner as the other Member States of the Community, of the texts of the Euro-Mediterranean Agreement, as well as of the Joint Declarations, Declarations and Exchanges of Letters thereto. Article 2 To take account of recent institutional developments within the European Union, the Parties agree that following the expiry of the Treaty establishing the European Coal and Steel Community, existing provisions in the Euro-Mediterranean Agreement referring to the European Coal and Steel Community shall be deemed to refer to the European Community, which has taken over all rights and obligations contracted by the European Coal and Steel Community. CHAPTER I AMENDMENTS TO THE EURO-MEDITERRANEAN AGREEMENT, INCLUDING ITS ANNEXES AND PROTOCOLS Article 3 Presidency of the Association Committee Article 93(3) shall be replaced by the following: 3. The Association Committee shall be chaired in turn by a representative of the Commission of the European Communities and by a representative of the Government of Jordan. Article 4 Rules of origin Protocol 3 shall be amended as follows: 1. Article 17(4) shall be replaced by the following: 4. Movement certificates EUR.1 issued retrospectively must be endorsed with one of the following phrases: ES EXPEDIDO A POSTERIORI  CS VYSTAVENO DODATEÃ NÃ   DA UDSTEDT EFTERFÃLGENDE  DE NACHTRÃ GLICH AUSGESTELLT  ET TAGANTJÃ RELE VÃ LJA ANTUD  EL Ã Ã Ã Ã ÃÃ Ã  Ã Ã  Ã ¤Ã ©Ã  Ã ¥Ã £Ã ¤Ã Ã ¡Ã ©Ã   EN ISSUED RETROSPECTIVELY  FR DÃ LIVRÃ  A POSTERIORI  IT RILASCIATO A POSTERIORI  LV IZSNIEGTS RETROSPEKTÃ ªVI  LT RETROSPEKTYVUSIS IÃ DAVIMAS  HU KIADVA VISSZAMENÃ LEGES HATÃ LLYAL  M MAÃ ¦RUÃ RETROSPETTIVAMENT  NL AFGEGEVEN A POSTERIORI  PL WYSTAWIONE RETROSPEKTYWNIE  PT EMITIDO A POSTERIORI  SL IZDANO NAKNADNO  SK VYDANÃ  DODATOÃ NE  FI ANNETTU JÃ LKIKÃ TEEN  SV UTFÃ RDAT I EFTERHAND  AR   2. Article 18(2) shall be replaced by the following: 2. The duplicate issued in this way must be endorsed with one of the following words: ES DUPLICADO  CS DUPLIKÃ T  DA DUPLIKAT  DE DUPLIKAT  ET DUPLIKAAT  EL Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã  EN DUPLICATE  FR DUPLICATA  IT DUPLICATO  LV DUBLIKÃTS  LT DUBLIKATAS  HU MÃ SODLAT  MT DUPLIKAT  NL DUPLICAAT  PL DUPLIKAT  PT SEGUNDA VIA  SL DVOJNIK  SK DUPLIKÃ T  FI KAKSOISKAPPALE  SV DUPLIKAT  AR   3. Annex IV shall be replaced by the following: ANNEX IV INVOICE DECLARATION The invoice declaration, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced. Spanish version El exportador de los productos incluidos en el presente documento (autorizaciÃ ³n aduanera no ¦ (1)) declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial ¦ (2). Czech version VÃ ½vozce vÃ ½robkÃ ¯ uvedenÃ ½ch v tomto dokumentu (Ã Ã ­slo povolenÃ ­ ¦ (1)) prohlaÃ ¡uje, Ã ¾e kromÃ  zÃ etelnÃ  oznaÃ enÃ ½ch, majÃ ­ tyto vÃ ½robky preferenÃ nÃ ­ pÃ ¯vod v ¦ (2). Danish version EksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument, (toldmyndighedernes tilladelse nr. ¦ (1)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ¦ (2). German version Der AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungs-Nr. ¦ (1)) der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, dass diese Waren, soweit nicht anders angegeben, prÃ ¤ferenzbegÃ ¼nstigte ¦ (2) Ursprungswaren sind. Estonian version KÃ ¤esoleva dokumendiga hÃ µlmatud toodete eksportija Maksu-ja (Tolliameti kinnitus nr. ¦ (1)) deklareerib, et need tooted on ¦ (2) sooduspÃ ¤ritoluga, vÃ ¤lja arvatud juhul, kui on selgelt nÃ ¤idatud teisiti. Greek version Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ (Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã Ã'Ã ±Ã Ã ¹Ã ¸. ¦ (1)) Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ¦ (2). English version The exporter of the products covered by this document (customs authorisation No ¦ (1)) declares that, except where otherwise clearly indicated, these products are of ¦ (2) preferential origin. French version Lexportateur des produits couverts par le prÃ ©sent document (autorisation douaniÃ ¨re no ¦ (1)) dÃ ©clare que, sauf indication claire du contraire, ces produits ont lorigine prÃ ©fÃ ©rentielle ¦ (2). Italian version Lesportatore delle merci contemplate nel presente documento (autorizzazione doganale n. ¦ (1) dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale ¦ (2). Latvian version EksportÃ tÃ js produktiem, kuri ietverti Ã ¡ajÃ  dokumentÃ  (muitas pilnvara Nr. ¦ (1)), deklarÃ , ka, iznemot tur, kur ir citÃ di skaidri noteikts, Ã ¡iem produktiem ir priekÃ ¡rocÃ «bu izcelsme no ¦ (2). Lithuanian version Ã iame dokumente iÃ ¡vardintÃ ³ prekiÃ ³ eksportuotojas (muitinÃ s liudijimo Nr ¦ (1)) deklaruoja, kad, jeigu kitaip nenurodyta, tai yra ¦ (2) preferencinÃ s kilmÃ s prekÃ s. Hungarian version A jelen okmÃ ¡nyban szereplÃ  Ã ¡ruk exportÃ re (vÃ ¡mfelhatalmazÃ ¡si szÃ ¡m: ¦ (1)) kijelentem, hogy eltÃ ©rÃ  egyÃ ©ztelmÃ ¼ jelzÃ ©s hiÃ ¡nyÃ ¡ban az Ã ¡ruk preferenciÃ ¡lis ¦ (2) szÃ ¡rmazÃ ¡sÃ ºak. Maltese version L-esportatur tal-prodotti koperti bdan id-dokument (awtorizzazzjoni tad-dwana nru. ¦ (1)) jiddikjara li, Ã §lief fejn indikat bmod Ã ar li mhux hekk, dawn il-prodotti huma ta oriÃ ¡ini preferenzjali ¦ (2). Dutch version De exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr. ¦ (1)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le ¦ oorsprong zijn (2). Polish version Eksporter produktÃ ³w objÃtych tym dokumentem (upowaÃ ¼nienie wÃ adz celnych nr ¦ (1)) deklaruje, Ã ¼e z wyjÃ tkiem gdzie jest to wyraÃ ºnie okreÃ lone, produkty te majÃ ¦ (2) preferencyjne pochodzenie. Portuguese version O exportador dos produtos cobertos pelo presente documento (autorizaÃ §Ã £o aduaneira n.o ¦ (1)), declara que, salvo expressamente indicado em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ¦ (2). Slovenian version Izvoznik blaga, zajetega s tem dokumentom (pooblastilo carinskih organov Ã ¡t ¦ (1)) izjavlja, da, razen Ã e ni drugaÃ e jasno navedeno, ima to blago preferencialno ¦ (2) poreklo. Slovak version VÃ ½vozca vÃ ½robkov uvedenÃ ½ch v tomto dokumente (Ã Ã ­slo povolenia ¦ (1)) vyhlasuje, Ã ¾e okrem zreteÃ ¾ne oznaÃ enÃ ½ch, majÃ º tieto vÃ ½robky preferenÃ nÃ ½ pÃ ´vod v ¦ (2). Finnish version TÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupan: n:o ¦ (1)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ¦ alkuperÃ ¤tuotteita (2). Swedish version ExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd nr. ¦ (1)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ¦ ursprung (2). Arabic version ¦ (3) (Place and date) ¦ (4) (Signature of the exporter; the name of the person signing the declaration has to be indicated in clear script) CHAPTER II TRANSITIONAL PROVISIONS Article 5 Proofs of origin and administrative cooperation 1. Proofs of origin properly issued by either Jordan or a new Member State in the framework of preferential agreements or autonomous arrangements applied between them shall be accepted in the respective countries under this Protocol, provided that: (a) the acquisition of such origin confers preferential tariff treatment on the basis of either the preferential tariff measures contained in the Euro-Mediterranean Agreement or in the Community scheme of generalised tariff preferences; (b) the proof of origin and the transport documents were issued no later than the day before the date of accession; (c) the proof of origin is submitted to the customs authorities within the period of four months from the date of accession. Where goods were declared for importation in either Jordan or a new Member State, prior to the date of accession, under preferential agreements or autonomous arrangements applied between Jordan and that new Member State at that time, proof of origin issued retrospectively under those agreements or arrangements may also be accepted provided that it is submitted to the customs authorities within the period of four months from the date of accession. 2. Jordan and the new Member States are authorised to retain the authorisations with which the status of approved exporters has been granted in the framework of preferential agreements or autonomous arrangements applied between them, provided that: (a) such a provision is also provided for in the Euro-Mediterranean Agreement concluded prior to the date of accession between Jordan and the Community; and (b) the approved exporters apply the rules of origin in force under that Agreement. These authorisations shall be replaced, no later than one year after the date of accession, by new authorisations issued under the conditions of the Euro-Mediterranean Agreement. 3. Requests for subsequent verification of proof of origin issued under the preferential agreements or autonomous arrangements referred to in paragraphs 1 and 2 shall be accepted by the competent customs authorities of either Jordan or the Member States for a period of three years after the issue of the proof of origin concerned and may be made by those authorities for a period of three years after acceptance of the proof of origin submitted to those authorities in support of an import declaration. Article 6 Goods in transit 1. The provisions of the Euro-Mediterranean Agreement may be applied to goods exported from either Jordan to one of the new Member States or from one of the new Member State to Jordan, which comply with the provisions of Protocol 3 thereto and which on the date of accession are either en route or in temporary storage, in a customs warehouse or in a free zone in Jordan and in that new Member State. 2. Preferential treatment may be granted in such cases, subject to the submission to the customs authorities of the importing country, within four months of the date of accession, of a proof of origin issued retrospectively by the customs authorities of the exporting country and any other documents that provide supporting evidence of the condition of transport. CHAPTER III GENERAL AND FINAL PROVISIONS Article 7 Jordan undertakes that it shall neither make any claim, request or referral nor modify or withdraw any concession pursuant to GATT 1994 Articles XXIV.6 and XXVIII in relation to this enlargement of the Community. Article 8 This Protocol shall form an integral part of the Euro-Mediterranean Agreement. Article 9 1. This Protocol shall be approved by the European Community, by the Council of the European Union on behalf of the Member States, and by the Hashemite Kingdom of Jordan in accordance with their own procedures. 2. The instruments of approval shall be deposited with the General Secretariat of the Council of the European Union. Article 10 1. This Protocol shall enter into force on the first day of the first month following the date of deposit of the last instrument of approval. 2. This Protocol shall apply provisionally as from 1 May 2004. Article 11 This Protocol shall be drawn up in duplicate in the following languages: Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovak, Slovenian, Spanish, Swedish and Arabic; the texts in each language being equally authentic. Article 12 The text of the Euro-Mediterranean Agreement, including the Annexes and Protocols forming an integral part thereof, and the Final Act together with the Declarations annexed thereto, shall be drawn up in the Czech, Estonian, Hungarian, Latvian, Lithuanian, Maltese, Polish, Slovak and Slovenian languages and these texts shall be authentic in the same way as the original texts. The Association Council shall approve these texts. Hecho en Luxemburgo, el treinta y uno de mayo de dos mil cinco. V Lucemburku dne tÃ icÃ ¡tÃ ©ho prvnÃ ­ho kvÃ tna dva tisÃ ­ce pÃ t. UdfÃ ¦rdiget i Luxembourg den enogtredivte maj to tusind og fem. Geschehen zu Luxemburg am einunddreiÃ igsten Mai zweitausendfÃ ¼nf. Kahe tuhande viienda aasta maikuu kolmekÃ ¼mne esimesel pÃ ¤eval Luxembourgis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¿ Ã Ã ¿Ã Ã ¾Ã µÃ ¼Ã ²Ã ¿Ã Ã Ã ³Ã ¿, Ã Ã Ã ¹Ã  Ã Ã Ã ¹Ã ¬Ã ½Ã Ã ± Ã ¼Ã ¯Ã ± Ã Ã ±Ã Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  ÃÃ ­Ã ½Ã Ã µ. Done at Luxembourg on the thirty-first day of May in the year two thousand and five. Fait Ã Luxembourg, le trente-et-un mai deux mille cinq. Fatto a Lussembourgo, addÃ ¬ trentuno maggio duemilacinque. LuksemburgÃ , divtÃ «kstoÃ ¡ piektÃ  gada trÃ «sdesmit pirmajÃ  maijÃ . Priimta du tÃ «kstanÃ iai penktÃ ³ metÃ ³ geguÃ ¾Ã s trisdeÃ ¡imt pirmÃ dienÃ Liuksemburge. Kelt Luxembourgban, a kettÃ ezer-Ã ¶tÃ ¶dik Ã ©v mÃ ¡jus havanÃ ¡k harmincegyedik napjÃ ¡n. MagÃ §mul fil-Lussemburgu, fil-wieÃ §ed u tletin jum ta Mejju tas-sena elfejn u Ã §amsa. Gedaan te Luxemburg, de eenendertigste mei tweeduizend vijf. SporzÃ dzono w Luksemburgu dnia trzydziestego pierwszego maja roku dwutysiÃcznego piÃ tego. Feito en Luxemburgo, em trinta e um de Maio de dois mil e cinco. V Luxembourgu, enaintridesetega maja leta dva tisoÃ  pet. V Luxemburgu, dÃ a tridsiateho prvÃ ©ho mÃ ¡ja dvetisÃ ­cpÃ ¤t. Tehty Luxemburgissa kolmantenakymmenentenÃ ¤ensimmÃ ¤isenÃ ¤ pÃ ¤ivÃ ¤nÃ ¤ toukokuuta vuonna kaksituhattaviisi. Som skedde i Luxemburg den trettiofÃ ¶rsta maj tjugohundrafem. Por los Estados miembros Za Ã lenskÃ © stÃ ¡ty For medlemsstaterne FÃ ¼r die Mitgliedstaaten Liikmesriikide nimel Ã Ã ¹Ã ± Ã Ã ± Ã ºÃ Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã · For the Member States Pour les Ã tats membres Per gli Stati membri DalÃ «bvalstu vÃ rdÃ  ValstybiÃ ³ nariÃ ³ vardu A tagÃ ¡llamok rÃ ©szÃ ©rÃ l GÃ §all-Istati Membri Voor de lidstaten W imieniu PaÃ stw CzÃ onkowskich Pelos Estados-Membros Za Ã lenskÃ © Ã ¡tÃ ¡ty Za drÃ ¾ave Ã lanice JÃ ¤senvaltioiden puolesta PÃ ¥ medlemsstaternas vÃ ¤gnar Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vÃ rdÃ  az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Za EurÃ ³pske spoloÃ enstvo Za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar Por el Reino Hachemita de Jordania Za JordÃ ¡nskÃ © hÃ ¡Ã ¡imovskÃ © krÃ ¡lovstvÃ ­ For Det Hashemitiske Kongerige Jordan FÃ ¼r das Haschemitische KÃ ¶nigreich Jordanien Jordaania HaÃ ¡imiidi Kuningriigi nimel Ã Ã ¹Ã ± Ã Ã ¿ Ã §Ã ±Ã Ã µÃ ¼Ã ¹Ã Ã ¹Ã ºÃ  Ã Ã ±Ã Ã ¯Ã »Ã µÃ ¹Ã ¿ Ã Ã ·Ã  ÃÃ ¿Ã Ã ´Ã ±Ã ½Ã ¯Ã ±Ã  For the Hashemite Kingdom of Jordan Pour le Royaume hachÃ ©mite de Jordanie Per il Regno hashemita di Giordania JordÃ nijas HÃ Ã ¡emÃ «tu Karalistes vÃ rdÃ  Jordanijos HaÃ ¡imitÃ ³ KaralystÃ s vardu A JordÃ ¡n Hasimita KirÃ ¡lysÃ ¡g rÃ ©szÃ rÃ l GÃ §ar-Renju Ã ¦axemit tal-Ã ordan Voor het Hasjemitisch Koninkrijk JordaniÃ « W imieniu JordaÃ skiego KrÃ ³lestwa Haszymidzkiego Pelo Reino Hachemita da JordÃ ¢nia Za JordÃ ¡nske hÃ ¡Ã ¡imovskÃ © krÃ ¡Ã ¾ovstvo Za HaÃ ¡emitsko kraljevino Jordanijo Jordanian haÃ ¡emiittisen kuningaskunnan puolesta PÃ ¥ Hashemitiska konungariket Jordaniens vÃ ¤gnar (1) When the invoice declaration is made out by an approved exporter within the meaning of Article 21 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank. (2) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 36 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM . (3) These indications may be omitted if the information is contained on the document itself. (4) See Article 20(5) of the Protocol. In cases where the exporter is not required to sign, the exemption of signature also implies the exemption of the name of the signatory. EURO-MEDITERRANEAN AGREEMENT establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part The Agreement drawn up in 11 official languages of the European Union (Spanish, Danish, German, Greek, English, French, Italian, Dutch, Portuguese, Finnish, Swedish) was published in OJ L 129, 15.5.2002, p. 3. The Czech, Estonian, Latvian, Lithuanian, Hungarian, Maltese, Polish, Slovak and Slovenian versions are published in this Official Journal.